Citation Nr: 1204548	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009 and October 2010, the case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

As was noted by the Board in the March 2009 and October 2010 remands, the Veteran's service personnel records show that from April 1969 to June 1970 he was stationed in Korea, as a member of Company B, 2nd Battalion, 17th Infantry Regiment, 7th Infantry Division.  His service treatment records (STRs) are silent for complaints, findings, or treatment relating to psychiatric disability. 

PTSD was diagnosed on April 2007 VA examination, and private and other VA evaluations have also found he has PTSD as a result of his military experiences in Korea, such as race riots (including witnessing a white soldier severely beaten by black soldiers).  The Veteran is not shown to have engaged in combat with the enemy; the diagnoses of PTSD are based on to date uncorroborated stressor events. 

The Veteran has identified three incidents during his Korean service as the alleged stressor events that caused his claimed PTSD: (1) The death of a driver in a 5 ton tank rollover.  (2) Witnessing race riots and the burning of the base library at Camp Kaiser.  (3) Finally, he reports witnessing the brick-beating of a white soldier, and for corroboration of such incident has submitted a statement from a fellow service member, G.B., who states that he himself sustained a broken nose in an attack by a gang of five black soldiers (and also that there are no records of his injury). 
Pursuant to the March 2009 Board remand, in April 2009, the Veteran was asked to clarify his accounts of the race riots which resulted in the burning of a base library and to specify whether he actually witnessed any alleged potentially verifiable stressor event(s).  He did not responded to the question of whether he actually witnessed any alleged stressor event; instead, he submitted a statement from a fellow former service member (received in May 2009).  Notably, that statement identifies yet another service member (Sergeant D.Y.) who was beaten in May 1970, sustaining a ruptured spleen, and broken ribs and collar bone, and also notes that the libarary was "burnt to the ground" on the same night.  

Pursuant to the October 2010 Board remand, the RO requested additional information from the Veteran (whether Sergeant D.Y. served in his unit).  In his reply (in December 2011), the Veteran did not respond to the question regarding  Sergeant D.Y., but asserted that he submitted lay evidence from his fellow former service members "who verified [his] inservice stressor."  The information sought is essential to the corroboration of the occurrence of the incident alleged and the extent of the Veteran's actual involvement in any such alleged incident. 

The Veteran has cited to various U.S. Court of Appeals for Veterans Claims (Court) decisions to support that lay statements describing firsthand observations of fellow former service members (corroborating alleged stressor events) are competent evidence.  The competency of such evidence is not in dispute; the questions presented pertain to the credibility and materiality/probative value of the lay statements.  

Regarding the Veteran's failure to specifically respond to VA requests for information, he is advised that a veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for critical pertinent information, as appears to be the case here.

The October 2010 Board remand also instructed the RO to arrange for exhaustive development to corroborate both the attack on Sergeant D.Y. and the burning of the base library (on the same day).  If the Veteran provided the additional information deemed necessary, the alleged death of a fellow serviceman in a truck roll-over accident was also to be verified.  If JSRRC was unable to corroborate whether such events took place, the RO was to seek corroboration from all other possible alternate sources or obtain certification (from the Department of Defense if need be) that no alternate source for the information was available.  Much of the requested development has not been attempted.  Rather, the RO simply denied the Veteran's claim because of his failure to respond to the October 2010 request for information.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO should be well aware by now that when the Board fails to return a case to the RO for completion of uncompleted actions ordered in a remand, and the Board's decision is appealed to the Court, the Court (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action the Board had sought. 

[Notably, the October 2010 Board remand, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009), observed that the record shows psychiatric diagnoses of anxiety and depression and instructed the RO to develop and readjudicate the matter to encompass such diagnoses.  Such readjudication was implemented by the November 2011 Supplemental Statement of the Case (SSOC).]

Accordingly, the case is REMANDED for the following action:

1.  The RO should (a) obtain any additional available information on Sergeant D.Y. (afford the Veteran another opportunity to respond to the question of whether D.Y. served in the Veteran's unit) and arrange for exhaustive development to corroborate both the attack on Sergeant D.Y. and the burning of the base library (on the same day).  (b) afford the Veteran another opportunity to provide the information necessary to seek corroboration of the alleged death of a fellow serviceman in a truck roll-over accident.  If he responds verification of the events should be sought.  If JSRRC is unable to corroborate whether such events took place, the RO must seek corroboration from all other possible alternate sources.  If no alternate source for the information is identified, the RO must obtain certification (from the Department of Defense, if need be) that there are no available military documents from which it can be ascertained whether or not a base library was burned to the ground during race riots at Camp Kaiser, Korea in September, October or November 1969 or in May 1970. 

2.  The RO should then make a formal determination as to which (if any) of the Veteran's alleged stressor events is/are corroborated, and then arrange for a VA psychiatric examination of the Veteran to determine whether he has any psychiatric disability that is etiologically related to his service, and specifically whether he has PTSD (or other psychiatric disability) resulting from a stressor event in service.  The RO must advise the examiner of the specific alleged stressor event in service(s), if any, deemed corroborated.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  The examiner must explain the rationale for all opinions given.  If it is determined that the Veteran was exposed to a stressor event in service, but does not meet the criteria for a diagnosis of PTSD or if the PTSD is determined to have resulted from a pre/or postservice stressor event, the rationale the rationale for such conclusion(s) must be explained in detail. 

3.  The RO should then readjudicate the matter of service connection for a variously diagnosed psychiatric disability to include PTSD.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

